DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to RCE filed on 12/02/2020. Claim 16 was canceled. Claims 1-15 and 17-20 have been examined and are pending in this application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered.
Response to Arguments
Applicant's arguments filed 12/02/2020 have been fully considered but they are not persuasive.
The 35 U.S.C. 112(a), pre-AIA  first paragraph, rejection of claims 1-15 and 17-20 and the 35 U.S.C. 112(b), pre-AIA  second paragraph, rejection of claims 1-10 are withdrawn in view of the amendment.
On pages 10-14 of the remarks, Applicant argues with respect to independent claim 1 and regarding the combination of the embodiments FIGS. 5 and 11 of Kim specifically citing the combined teachings of “RED” and “TREF” signals as taught by Kim. Although the Examiner does not agree with Applicant’s lines of reasoning, it is 
Applicant argues, page 11 of the remarks, “Kim does not teach or suggest producing a further additional row address signal which includes the redundant signal and a refresh signal, producing an additional address based on a redundant signal, or producing a refresh address based on the row address or the additional address as recited in the combination of claim 1.”
The Examine respectfully disagrees. Kim teaches that the core region 510 may control a normal refresh operation to be performed for a word line (mapped to a further additional row address signal) corresponding to a counting address CADD (mapped to a physical address) when the redundancy signal RED is disabled, and control a normal refresh operation to be performed for a redundancy word line (mapped to the further additional row address signal) replacing a word line corresponding to the counting address CADD (mapped to the physical address) when the redundancy signal RED is enabled, col 8 lines 34-44 of Kim.
Applicant argues, page 13 of the remarks, “Kim also fails to teach or suggest a further additional row address signal which includes the redundant signal and a refresh signal as recited by the combination of claim 1.”
The Examiner respectfully disagrees. Kim teaches that when the redundancy signal RED is disabled, a normal refresh operation for a word line corresponding to the counting address CADD is performed. When the redundancy signal RED is enabled, a 
Applicant argues, page 13 of the remarks, “Kim also fails to teach or suggest a refresh address signal based on the row address signal or based on the additional row address signal, as determined by the value of the redundant signal, as required by the combination of claim 1.”
The Examiner respectfully disagrees. Kim teaches that the core region 510 may control a normal refresh operation to be performed for a word line (mapped to a further additional row address signal) corresponding to a counting address CADD (mapped to a physical address) when the redundancy signal RED is disabled, and control a normal refresh operation to be performed for a redundancy word line (mapped to the further additional row address signal) replacing a word line corresponding to the counting address CADD (mapped to the physical address) when the redundancy signal RED is enabled, col 8 lines 34-44 of Kim.
Applicant’s argument regarding independent claim 11 on pages 14-15 of the remarks is moot since in this Office Action, the Examiner did not combine the embodiments of Kim disclosed in FIGS. 5 and 11 of Kim.
Applicant argues, page 14 of the remarks regarding independent claim 11, “as discussed previously, there is no teaching or suggestion in Kim of the core region (or any other component of Kim) converting an input address into a spare address when the hit signal is in an active state as required by the combination of claim 11.”
The Examiner respectfully disagrees. Kim teaches that the core region 510 may control a word line corresponding to an address IADD, CADD, or LWADD to be 
Applicant argues, page 15 of the remarks, “Kim is silent as to converting an input address into a spare address.”
The Examiner respectfully disagrees. The Examiner respectfully submits that Applicant is reading his/her own invention incorrectly. The input address is converted into a spare address by merely replacing the input address with the spare address when the input address is consistent with any of the redundancy information (emphasis added, see independent claim 1). There is actually no physical conversion of the input address into the spare address. The Examiner requests the Applicant to cite from his/her specification where there is an actual physical conversion of the input address into the spare address. Regarding the replacement of the input address with the spare address, Kim teaches that the normal refresh operation is carried out on a redundancy word line replacing a word line corresponding to address IADD, CADD, or LWADD to be accessed when the redundancy signal RED is enabled, col 8 lines 16-22 of Kim. 
Applicant argues, page 15 of the remarks, “[applicant] notes that the Office Action fails to state that any component reads on the address calculator of claim 11”.
The Examiner respectfully disagrees. The core region calculates 510 calculates the address and the core region 510 may control a word line corresponding to an address IADD, CADD, or LWADD to be accessed when the redundancy signal RED is disabled, and control a redundancy word line replacing a word line corresponding to 
Applicant argues, page 15 of the remarks, “Kim fails to teach or suggest any address signal which includes an address and a hit signal, and also fails to teach or suggest a refresh address from an address based on a selected one of the input address and the spare address. As previously discussed, there is no teaching or suggestion in Kim of any address corresponding to the claimed spare address.”
The Examiner respectfully disagrees. Kim teaches that the core region 510 may control a word line corresponding to an address IADD, CADD, or LWADD to be accessed when the redundancy signal RED is disabled, and control a redundancy word line replacing a word line corresponding to address IADD, CADD, or LWADD to be accessed when the redundancy signal RED is enabled, col 8 lines 16-22 of Kim. The redundancy word line is the spare address. 
Applicant’s argument regarding independent claim 14 on page 15 of the remarks is similarly moot as described with respect to independent claims 1 and 11.
In view of the foregoing remarks, independent claims 1, 11, and 14 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. US 9,646,672 (“Kim”).
As per independent claim 1, Kim teaches An apparatus (FIG. 5 illustrates a memory device, col 8 lines 1-2) comprising:
a memory cell array (The memory device of FIG. 5 includes a core region 510 that includes a cell array 511, col 8 lines 8-9) including a normal memory region (The cell array 511 of FIG. 5 includes a plurality of word lines WL0 to WLX, col 8 lines 10-11) and a redundancy memory region (The cell array 511 of FIG. 5 includes one or more redundancy word lines RWL0 to RWLZ, col 8 lines 13-14), a plurality of row addresses in the normal memory region being defined, at least in part, with a first value of a redundant signal (Referring to FIG. 5, the core region 510 may control a normal refresh operation to be performed for a word line corresponding to a counting address CADD, when a refresh signal REF is enabled, and a weak refresh signal WREF is disabled, and a redundancy signal RED is disabled, col 8 lines 34-44), and a plurality of row addresses in the redundant memory region being defined, at least in part, with a second value of the redundant signal (Referring to FIG. 5, the core region 510 may control a normal refresh operation to be performed for a redundancy word line replacing a word line corresponding to the counting address CADD, when the refresh signal is enabled, and the weak refresh signal WREF is disabled, and the redundancy signal RED is enabled, col 8 lines 34-44),
a first circuit (The redundancy control block 560 of FIG. 5, col 9 line 56) configured to receive a row address signal (Referring to FIG. 5, the redundancy control block 560 may receive a selected address SADD, col 9 lines 56-63), produce the redundant signal having the first value if the first circuit detects that the row address signal is inconsistent to any of redundancy information (Referring to FIG. 5, the plurality of first latch units L1_0 to L1_M may be latch units for latching repair addresses, col 9 lines 5-7. The latch circuit 540 may output addresses LADD_0 to LADD_M latched by the plurality of first latch units L1_0 to L1_M, to the redundancy control block 560, col 9 lines 9-11. The redundancy control block 560 may compare the addresses LADD_0 to LADD_M outputted from the latch circuit 540 with the selected address signal SADD. If the selected address SADD does not match with any of the addresses LADD_0 to LADD_M, the redundancy control block 560 may disable the redundancy signal RED, col 9 lines 56-63), and produce the redundant signal having the second value and an additional row address signal if the first circuit detects that the row address signal is consistent to any of the redundancy information (Referring to FIG. 5, the plurality of first latch units L1_0 to L1_M may be latch units for latching repair addresses, col 9 lines 5-7. The latch circuit 540 may out addresses LADD_0 to LADD_M latched by the plurality of first latch units L1_0 to L1_M, to the redundancy control block 560, col 9 lines 9-11. The redundancy control block 560 may compare the addresses LADD_0 to LADD_M outputted from the latch circuit 540 and an address SADD selected by a selection block 502, and generate the redundancy signal RED. The redundancy control block 560 may enable the redundancy signal RED when the same address as the selected address SADD exists in the addresses LADD_0 to LADD_M, col 9 lines 56-63. The core region 510 may control a redundancy word line replacing a word line corresponding to the selected address SADD (selected from IADD, CADD, or LWADD, see FIG. 5) to be accessed in the case where the redundancy when the redundancy signal RED is enabled),
a second circuit (The core region 510 may control a normal refresh operation, col 8 lines 34-35) configured to produce a further additional row address signal from a physical address (The core region 510 may control a normal refresh operation to be performed for a word line (mapped to a further additional row address signal) corresponding to a counting address CADD (mapped to a physical address), and control a normal refresh operation to be performed for a redundancy word line (mapped to the further additional row address signal) replacing a word line corresponding to the counting address CADD (mapped to the physical address), col 8 lines 34-44), wherein the further additional row address signal includes the redundant signal (When the redundancy signal RED is disabled, a normal refresh operation for a word line corresponding to the counting address CADD is performed. When the redundancy signal RED is enabled, a normal refresh operation for a redundancy word line replacing a word line corresponding to the counting address CADD is performed, col 8 lines 34-44) and a refresh signal (The refresh signal is mapped to the word line for a normal refresh operation corresponding to the counting address CADD when RED is disabled, and the refresh signal is mapped to the redundancy word line replacing a word line corresponding to the counting address CADD when RED is enabled, col 8 lines 34-44) that is based on the row address signal (The refresh signal is mapped to the word line for a normal refresh operation corresponding to the counting address CADD when RED is disabled, col 8 lines 34-44) or based on the additional row address signal 
 wherein when the redundant signal is of the first value, the refresh address signal is produced from the physical address that is based on the row address signal (When the redundancy signal RED is disabled, a normal refresh operation for a word line corresponding to the counting address CADD is performed, col 8 lines 34-44),
wherein when the redundant signal is of the second value, the refresh signal is produced from the physical address that is based on the further additional row address signal (When the redundancy signal RED is enabled, a normal refresh operation for a redundancy word line replacing a word line corresponding to the counting address CADD is performed, col 8 lines 34-44).
As per dependent claim 2, Kim discloses the apparatus of claim 1. Kim teaches further comprising a third circuit (The core region 510 may control a normal refresh operation, col 8 lines 34-35) configured to access the normal memory region based on the row address signal with the first value of the redundant signal (When the redundancy signal RED is disabled, a normal refresh operation for a word line corresponding to the counting address CADD is performed, col 8 lines 34-44), and to access the redundancy memory region based on the additional row address signal with the second value of the redundant signal (When the redundancy signal RED is enabled, a normal refresh operation for a redundancy word line replacing a word line corresponding to the counting address CADD is performed, col 8 lines 34-44).
As per dependent claim 3, Kim discloses the apparatus of claim 2. Kim teaches wherein the third circuit is configured to access the normal memory region based on the refresh address signal that was included in the further additional row address signal when the redundant signal has the first value (The core region 510 may control a normal refresh operation to be performed for a word line corresponding to a counting address CADD when the redundancy signal RED is disabled, col 8 lines 34-44).
As per dependent claim 4, Kim discloses the apparatus of claim 3. Kim teaches wherein the third circuit is configured to access the redundancy memory region based on the refresh address signal that was included in the further additional row address signal when the redundant signal has the second value (The core region 510 may control a normal refresh operation to be performed for a redundancy word line replacing a word line corresponding to the counting address CADD when the redundancy signal RED is enabled, col 8 lines 34-44).
As per dependent claim 5, Kim discloses the apparatus of claim 1. Kim teaches wherein the normal memory region includes first and second word lines physically adjacent to each other (FIG. 5 illustrates memory cell array 511 where a plurality of word lines WL0 through WLX are adjacent to each other),
wherein the first word line is accessed based on the row address signal with the first value of the redundant signal (The core region 510 may control a normal refresh operation to be performed for a word line corresponding to a counting address CADD when the redundancy signal RED is disabled, col 8 lines 34-44),
wherein the second word line is accessed based on the refresh address signal generated based on the row address signal when the redundant signal has the first value (The core region 510 may control a normal refresh operation to be 
As per dependent claim 6, Kim discloses the apparatus of claim 5. Kim teaches wherein the redundancy memory region includes third and fourth word lines physically adjacent to each other (FIG. 5 shows a memory cell array 511 where a plurality of redundant word lines RWL0 through RWLZ are adjacent to each other),
wherein the third word line is accessed based on the additional row address signal with the second value of the redundant signal (The core region 510 may control a normal refresh operation to be performed for a redundancy word line replacing a word line corresponding to the counting address CADD when the redundancy signal RED is enabled, col 8 lines 34-44),
wherein the fourth word line is accessed based on the refresh address signal generated based on the additional row address signal when the redundant signal has the second value (The core region 510 may control a normal refresh operation to be performed for a redundancy word line replacing a word line corresponding to the counting address CADD when the redundancy signal RED is enabled, col 8 lines 34-44).
As per dependent claim 7, Kim discloses the apparatus of claim 6. Kim teaches wherein the normal memory region further includes a fifth word line (FIG. 5 illustrates memory cell array 511 where a plurality of word lines WL0 through WLX are adjacent to each other),
the redundancy memory region further includes a sixth word line physically adjacent to the fifth word line (FIG. 5 shows a memory cell array 511 
As per dependent claim 8, Kim discloses the apparatus of claim 7. Kim teaches wherein the second circuit is configured to produce the further additional row address signal, a refresh signal related to the sixth word line and the redundant signal with the second value based on the row address signal related to the fifth word line when the row address signal is associated with the redundant signal having the first value (The core region 510 may control a normal refresh operation to be performed for a redundancy word line replacing a word line corresponding to the counting address CADD when the redundancy signal is enabled, col 8 lines 34-44).
As per dependent claim 9, Kim discloses the apparatus of claim 7. Kim teaches wherein the second circuit is configured to produce the further additional row address signal with a refresh signal related to the fifth word line and a redundant signal with the first value based on the row address signal related to the sixth word line when the row address signal is associated with the redundant signal having the second value (The core region 510 may control a normal refresh operation to be performed for a word line corresponding to a counting address CADD when the redundancy signal RED is disabled, col 8 lines 34-44).
As per dependent claim 10, Kim discloses the apparatus of claim 1. Kim teaches wherein the second circuit is configured to produce the refresh address signal of the further additional row address signal by incrementing or decrementing the physical address (The target address may be a value that is acquired by adding or wherein the physical address is the row address signal when the redundant signal has the first value (The core region 510 may control a normal refresh operation to be performed for a word line corresponding to a counting address CADD (mapped to the physical address) when the redundancy signal RED is disabled, col 8 lines 34-44) or the additional row address signal when the redundant signal has the second value (The core region 510 may control a normal refresh operation to be performed for a redundancy word line replacing a word line corresponding to the counting address CADD (mapped to the physical address) when the redundancy signal RED is enabled, col 8 lines 34-44).
As per independent claim 11, Kim teaches An apparatus (FIG. 5 illustrates a memory device, col 8 lines 1-2) comprising:
an address terminal configured to receive an input address (Referring to FIG. 5, the selection block 502 may select an input address IADD, col 9 lines 64-65),
an address storing circuit configured to store a defective address (Referring to FIG. 5, the nonvolatile memory block 520 may store one or more repair addresses, col 8 lines 57-58),
an address comparator configured to activate a hit signal when the input address matches with the defective address (Referring to FIG. 5, the redundancy control block 560 may compare the addresses LADD_0 to LADD_M (repair addresses, see col 9 lines 5-11) outputted from the latch circuit 540  and a selected address SADD (the selected address SADD may be the input address IADD) selected by the selection block 502, and generate the redundancy signal RED when the same address as the 
an address converter configured to convert the input address into a spare address when the hit signal is in an active state (Referring to FIG. 5, the core region 510 may control a redundancy word line replacing a word line corresponding to the address IADD to be accessed in the case where the redundancy signal RED is enabled, col 8 lines 15-22),
an address calculator configured to generate an address signal including a refresh address and the hit signal (The core region 510 may control a word line corresponding to an address IADD, CADD, or LWADD to be accessed when the redundancy signal RED is disabled, and control a redundancy word line replacing a word line corresponding to address IADD, CADD, or LWADD to be accessed when the redundancy signal RED is enabled, col 8 lines 16-22), wherein the refresh address is from an address that is based on a selected one of the input address and the spare address (The core region 510 may control a word line corresponding to an address IADD, CADD, or LWADD to be accessed when the redundancy signal RED is disabled, and control a redundancy word line replacing a word line corresponding to address IADD, CADD, or LWADD to be accessed when the redundancy signal RED is enabled, col 8 lines 16-22), and wherein the address signal includes the hit signal (The core region 510 may control a word line corresponding to an address IADD, CADD, or LWADD to be accessed when the redundancy signal RED is disabled, and control a redundancy word line replacing a word line corresponding to address IADD, 
As per dependent claim 12, Kim discloses the apparatus of claim 11. Kim teaches wherein the address comparator is configured to receive the refresh address instead of the input address when a control signal is activated (A word line corresponding to the input address IADD is activated in response to an active signal ACT, col 8 lines 24-26).
As per dependent claim 13, Kim discloses the apparatus of claim 12. Kim teaches wherein the address comparator is configured to stop a comparing operation so as not to activate the hit signal when the control signal is activated (A refresh counter 1130 does not perform counting and causes the value of the counting address CADD to be retained, i.e., stay unchanged, col 14 lines 50-53).
As per independent claim 14, this claim is rejected based on arguments provided above for similar rejected claims 1, 11, and 13.
As per dependent claim 15, Kim discloses the apparatus of claim 14. Kim teaches wherein the address calculator is configured to generate the first refresh address using the hit signal (The core region 510 may control a normal refresh operation to be performed for a word line corresponding to a counting address CADD when the redundancy signal RED is disabled, and control a normal refresh operation to be performed for a redundancy word line replacing a word line corresponding to the counting address CADD when the redundancy signal RED is enabled, col 8 lines 34-44).
wherein the address input node of the address comparator is supplied with a second refresh address when a second refresh signal is activated (The core region 510 may control a normal refresh operation to be performed for a word line corresponding to a counting address CADD when the redundancy signal RED is disabled, and control a normal refresh operation to be performed for a redundancy word line replacing a word line corresponding to the counting address CADD when the redundancy signal RED is enabled, col 8 lines 34-44).
As per dependent claim 18, Kim discloses the apparatus of claim 17. Kim teaches wherein the first and second refresh signals are exclusively activated (The Examiner interprets the claim language to mean that the first and second refresh signals are independently activated absent any specific guidance in the specification as to what exclusively activated means. The core region 510 may control a normal refresh operation to be performed for a word line corresponding to a counting address CADD when the redundancy signal RED is disabled, and control a normal refresh operation to be performed for a redundancy word line replacing a word line corresponding to the counting address CADD when the redundancy signal RED is enabled, col 8 lines 34-44).
As per dependent claim 19, Kim discloses the apparatus of claim 18. Kim teaches wherein the address comparator is configured to perform the comparing operation so as to be able to activate the hit signal when the second refresh signal is activated (Referring to FIG. 5, the redundancy control block 560 may compare the addresses LADD_0 to LADD_M (repair addresses, see col 9 lines 5-11) 
As per dependent claim 20, Kim discloses the apparatus of claim 19. Kim teaches further comprising a command control circuit configured to activate one of the first and second refresh signals in response to a refresh command issued from an outside of the apparatus (The refresh operation is performed each time a refresh command is inputted from a memory controller to a memory device, col 1 lines 39-41).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655.  The examiner can normally be reached on 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132